DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 04/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin Vadal (US 2017/0136787).
With regard to claim 1, Martin Vadal discloses a print target support assembly [Para. 0017; Fig. 1] comprising:

a belt advance mechanism (not shown)[belt has a movement in direction of arrow A; Para. 0021; Fig. 2], to advance a belt running across the inner belt area of the surface in the direction of print target advance, to advance the print target under the print zone; and
a flattening arrangement [vacuum system; Para. 0012, 0019] to flatten the print target onto the surface, under the print zone, across the inner belt area and the outer non-belt areas of the surface.
With regard to claim 2, wherein the flattening arrangement comprises a vacuum assembly [vacuum chamber and vacuum generator; Para. 0019] to apply vacuum under the platen, in order to flatten a print target onto the surface, wherein the vacuum assembly is to apply vacuum in a first vacuum zone, corresponding with the inner belt area [Fig. 8], and in a second vacuum zone, corresponding with the outer non-belt areas [Fig. 8].
With regard to claim 4, wherein the flattening arrangement comprises a vacuum assembly [vacuum chamber and vacuum generator; Para. 0019] to apply vacuum under the platen, in order to flatten a print target progressively onto the surface, wherein the vacuum assembly is to apply vacuum in a plurality of vacuum zones across the platen, progressively, starting from a zone corresponding with the inner belt area and progressing towards a zone corresponding with the outer non-belt area.
With regard to claim 19, a page wide array printer [large format printer; Para. 0001] comprising a print target support assembly according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Martin Vadal (US 2017/0136787) as applied to claim 2 above, and further in view of Terrero (US 10,987,952).

With regard to claim 3, Martin Vadal’s print target support assembly discloses all the limitations of claim 2, but does not disclose wherein the vacuum assembly is to start applying vacuum in the first vacuum zone before applying vacuum in the second vacuum zone, to flatten the print target onto the surface, progressively, from the inner belt area of the surface towards the outer non-belt area of the surface.
However, Terrero teaches operating chambers to stop the air flow/ vacuum from being applied to a media substrate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the vacuum assembly of Martin Vadal to start applying vacuum in the first vacuum zone before applying vacuum in the second vacuum zone, to flatten the print target onto the surface, progressively, from the inner belt area of the surface towards the outer non-belt area of the surface, in order to prevent air turbulence [Col. 14; lines 27-40].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin Vadal (US 2017/0136787) as applied to claim 1 above, and further in view of Worley (US 5,197,812).
claim 5, Martin Vadal’s print target support assembly discloses all the limitations of claim 1, but does not disclose wherein the flattening arrangement comprises a plurality of pinch rollers located in the inner belt area.
However, Worley teaches a print target support assembly [Fig. 1] with a flattening arrangement (48, 68) comprising a plurality of pinch rollers (8) located in the belt area (2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a plurality of pinch rollers to the belt area of Martin Vadal in order to grip and advance a sheet of media across the surface of the vacuum belt [Col. 2; lines 16-26].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin Vadal (US 2017/0136787).
With regard to claim 6, Martin Vadal’s print target support assembly discloses all the limitations of claim 1, but does not disclose wherein the width of each of the outer non-belt areas is equal to or greater than a width of the belt.
However, it would have been an obvious matter of design choice to configure the width of each of the outer non-belt areas is equal to or greater than a width of the belt, since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853